ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77D Preferred Income Fund On March 9, 2011, the Board of Trustees approved the following investment policy regarding the use of reverse repurchase agreement transactions: Reverse repurchase agreements: The Fund may engage in reverse repurchase agreement transactions to the extent permitted under the Investment Company Act of 1940, as amended (“1940 Act”), and related guidance of the Securities and Exchange Commission and its staff. The Fund intends to use reverse repurchase agreements to obtain investment leverage either alone and/or in combination with other forms of investment leverage. The Fund may also use reverse repurchase agreement transactions for temporary or emergency purposes.
